Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 7 and 17 are objected to as containing allowable subject matter and will be allowable when incorporated into their respective independent claims. 
Claims 8 and 18 are also allowable by virtue of their dependence on claims 7 and 17 respectively.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 9-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over MATSUSHITA ELCTRIC IND. CO., LTD (JP 2001-136173 A) (referred as .


As per claims 1 and 11 MATSUSHITA disclosed a method of an electronic apparatus, the method comprising:
based on environment information being received from at least one of a plurality of devices that are connected to the electronic apparatus (paragraph.11) {Multiple devices connected to a network and exchanging information/data}, inputting the environment information to a first artificial intelligence (AI) model (paragraph.68) {Measuring communication channel quality, determining presence/absence and learning method}; and in response to one of the plurality of devices being predicted to lose a network connection based on an output of the first AI model (paragraphs.32 and 71) {Predict communication channel quality of devices in the network form the learning results}. Although MATSUSHITA disclosed selecting the best/optimal communication method based on the predicted results by the learning method (paragraphs. 71 and  83 sub-heading of Figure.12). However, MATSUSHITA did not explicitly disclose controlling the predicted device to maintain the network connection of the predicted device through another device of the plurality of devices. In the same field of endeavor, KAONMEDIA disclosed controlling the predicted device to maintain the network connection of the predicted device through another device of the plurality of devices (paragraphs. 34 and 52) {Media gateway 100 is installed in the relay home area 2000 and allows the wireless devices located in the relay home area 2000 to communicate with the home spot access point 200 via the wide area Internet network. Wirelessly via wireless relay. Seamless handing over to a relay network}.
It would have been obvious to one on the ordinary skill in the art before the effective filing date of the invention to have incorporated controlling the predicted device to maintain the network connection of the predicted device through another device of the plurality of devices as disclosed by KAONMEDIA in the method disclosed by MATSUSHITA in order to make the method more robust, reliable and user friendly.

As per claims 2 and 12 MATSUSHITA-KAONMEDIA disclosed the method of claim 11. Although MATSUSHITA disclosed selecting the best/optimal communication method based on the predicted results by the learning method (paragraphs.71 and 83 sub-heading of Figure.12), however MATSUSHITA did not explicitly disclose wherein the controlling of the predicted device comprises: transmitting, to the predicted device, a control signal for controlling the predicted device to transmit information obtained by the predicted device to the other device, and transmitting, to the other device, a control signal for controlling the other device to transmit the information received from the predicted device to the electronic apparatus. In the same field of endeavor wherein the controlling of the predicted device comprises: transmitting, to the predicted device, a control signal for controlling the predicted device to transmit information obtained by the predicted device to the other device (paragraph.34), and transmitting, to the other device, a control signal for controlling the other device to transmit the information received from the predicted device to the electronic apparatus (paragraph.52) {Media gateway 100 is installed in the relay home area 2000 and allows the wireless devices located in the relay home area 2000 to communicate with the home spot access point 200 via the wide area Internet network. Wirelessly via wireless relay. Seamless handing over to a relay network}.
It would have been obvious to one on the ordinary skill in the art before the effective filing date of the invention to have incorporated wherein the controlling of the predicted device comprises: transmitting, to the predicted device, a control signal for controlling the predicted device to transmit information obtained by the predicted device to the other device, and transmitting, to the other device, a control signal for controlling the other device to transmit the information received from the predicted device to the electronic apparatus as disclosed by KAONMEDIA in the method disclosed by MATSUSHITA in order to make the method more robust, reliable and user friendly.

As per claims 3 and 13 MATSUSHITA-KAONMEDIA disclosed the method of claim 12. Although MATSUSHITA disclosed selecting the best/optimal communication method based on the predicted results by the learning method (paragraphs.71 and 83 sub-heading of Figure.12), however MATSUSHITA did not explicitly disclose wherein the controlling of the predicted device comprises receiving, in response to the network connection between the predicted device and the electronic apparatus being lost, the information obtained by the predicted device from the other device. In the same field of endeavor, KAONMEDIA disclosed wherein the controlling of the predicted device comprises receiving, in response to the network connection between the predicted device and the electronic apparatus being lost, the information obtained by the predicted device from the other device (paragraphs. 34 and 52) {Media gateway 100 is installed in the relay home area 2000 and allows the wireless devices located in the relay home area 2000 to communicate with the home spot access point 200 via the wide area Internet network. Wirelessly via wireless relay. Seamless handing over to a relay network}.
It would have been obvious to one on the ordinary skill in the art before the effective filing date of the invention to have incorporated wherein the controlling of the predicted device comprises receiving, in response to the network connection between the predicted device and the electronic apparatus being lost, the information obtained by the predicted device from the other device as disclosed by KAONMEDIA in the method disclosed by MATSUSHITA in order to make the method more robust, reliable and user friendly.

As per claims 4 and 13 MATSUSHITA-KAONMEDIA disclosed the method of claim 11, wherein the first AI model is trained based on training data (paragraphs.32 and 71) {Predict communication channel quality of devices in the network form the learning results} including information of a device that has lost a network connection to the electronic apparatus among the plurality of devices, and wherein information of the plurality of devices is obtained during a time including a point in time at which the network connection is lost (MATSUSHITA, paragraph.60) {Wherein the controlling of the predicted device comprises receiving, in response to the network connection between the predicted device and the electronic apparatus being lost, the information obtained by the predicted device from the other device}.

As per claims 5 and 15 MATSUSHITA-KAONMEDIA disclosed the method of claim 11, wherein the controlling of the predicted device comprises: inputting the received environment information to a second AI model trained (paragraphs.32 and 71) {Predict communication channel quality of devices in the network form the learning results} to identify the other device of the plurality of devices network-connected to the electronic apparatus (MATSUSHITA, paragraph.60) {Wherein the controlling of the predicted device comprises receiving, in response to the network connection between the predicted device and the electronic apparatus being lost, the information obtained by the predicted device from the other device}. Although MATSUSHITA disclosed selecting the best/optimal communication method based on the predicted results by the learning method (paragraphs.71 and 83 sub-heading of Figure.12), however MATSUSHITA did not explicitly disclose identifying the other device based on an output of the second AI model. In the same field of endeavor, KAONMEDIA disclosed identifying the other device based on an output of the second AI model (paragraph. 77) {One or more wireless relay delimiters for each room belonging to the relay area; and media service suing wireless devices belonging to a family identifier in wireless home network}.

It would have been obvious to one on the ordinary skill in the art before the effective filing date of the invention to have incorporated identifying the other device based on an output of the second AI model as disclosed by KAONMEDIA in the method disclosed by MATSUSHITA in order to make the method more robust, reliable and user friendly.

As per claims 6 and 16 MATSUSHITA-KAONMEDIA disclosed the method of claim 15, wherein the second AI model is trained based on training data including network connection information indicating a state of a network connection between the predicted device (paragraphs.32 and 71) {Predict communication channel quality of devices in the network form the learning results}  and at least one device located near the predicted device, and wherein information of the plurality of devices is obtained during a time including a point in time at which the network connection is established. (KAONMEDIA, paragraph. 77) {One or more wireless relay delimiters for each room belonging to the relay area; and media service suing wireless devices belonging to a family identifier in wireless home network}.
It would have been obvious to one on the ordinary skill in the art before the effective filing date of the invention to have incorporated at least one device located near the predicted device, and wherein information of the plurality of devices is obtained during a time including a point in time at which the network connection is established as disclosed by KAONMEDIA in the method disclosed by MATSUSHITA in order to make the method more robust, reliable and user friendly.

As per claims 9 and 19 MATSUSHITA-KAONMEDIA disclosed the method of claim 11, wherein a communication method between the plurality of devices and the electronic apparatus is different from a communication method between the predicted device and the other device (paragraphs.32 and 71) {Predict communication channel quality of devices in the network form the learning results}.

As per claims 10 and 20 MATSUSHITA-KAONMEDIA disclosed the method of claim 11, wherein the environment information comprises at least one of information of an operation progress state of each device, information of a network connection of each device, or information of a surrounding environment of each device (paragraphs.54 and 71) {Predict communication channel quality of devices in the network form the learning results. Quality of communication channel varies depending on the length of communication distance and the presence or absence of obstacle between the communication devices}.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is indicated in PTO form 892.

Applicant's future amendments need to comply with the requirements of MPEP § 
714.02, MPEP § 2163.04 and MPEP § 2163.06. 

"with respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims." See MPEP § 714.02 and § 2163.06 ("Applicant should * * * specifically point out the support for any amendments made to the disclosure."); and MPEP § 2163.04 ("If applicant amends the claims and points out where and/or how the originally filed disclosure supports the amendment(s), and the examiner finds that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of the filing of the application, the examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims."). See In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) In re Wertheim, 541 F.2d at 262,191 USPQ at 96 (emphasis added). 

"The use of a confusing variety of terms for the same thing should not be permitted. 

New claims and amendments to the claims already in the application should be scrutinized not only for new matter but also for new terminology. While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification." Ex parte Kotler, 1901 C.D. 62, 95 O.G. 2684 
(Comm'r Pat. 1901). See 37 CFR 1.75, MPEP § 608.01 (i) and § 1302.01.

 Note that examiners should ensure that the terms and phrases used in claims presented late in prosecution of the application (including claims amended via an examiner's amendment) find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description, see 37 CFR 1.75(d)(1 ). If the examiner determines that the claims presented late in prosecution do not comply with 37 CFR 1.75(d)(1), applicant will be required to make appropriate amendment to the description to provide clear support or antecedent basis for the terms appearing in the claims provided no new matter is introduced." 

"USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure." In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023,1027-28 (Fed. Cir. 1997). MPEP § 2106. "  

The examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the examiner.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASGHAR H BILGRAMI whose telephone number is (571)272-3907. The examiner can normally be reached M-F 6 AM to 9 PM IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASGHAR H BILGRAMI/Primary Examiner, Art Unit 2647